Case 2:20-cr-00295-MJH Document 6 Filed 09/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA:

UNITED STATES OF AMERICA
Vv.

NIKA NAZAROVI

a/k/a Nika Utiashvili

a/k/a Mihail Atansov

a/k/a Stefan Trifonov Zhelyazkov
MARTINS IGNATJEVS

a/k/a Yordan Angelov Stoyanov

a/k/a Aleksander Tihomirov

a/k/a Svetlin Iliyanov Asenov
ALEKSANDRE KOBIASHVILI

a/k/a Antonios Nastas

a/k/a Ognyan Krasimirov Trifonov
DMITRIJS KUZMINOVS

a/k/a Parush Gospodinov Genchev
VALENTINS SEVECS

a/k/a Marek Jaswilko

a/k/a Rafal Szezytko
DMITRIJS SLAPINS
ARMENS VECELS

Criminal No. Ay “ A o

[UNDER SEAL]

FILED

SEP 29 2020

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

ARTIOM CAPACLI

ION CEBANU
TOMASS TRESCINKAS
RUSLANS SARAPOVS
SILVESTRS TAMENIEKS
ABDELHAK HAMDAOUI
PETAR ILIEV

 

ORDER

AND NOW, to wit, this Z 7 ay of September, 2020, upon consideration of
the Motion for Arrest Warrants, heretofore filed by the United States of America, it is hereby
ORDERED that said Motion is GRANTED. .

It is further ORDERED that Arrest Warrants shall issue for the apprehension of

defendants NIKA NAZAROVI a/k/a Nika Utiashvili, a/k/a Mihail Atansov, a/k/a Stefan Trifonov
Case 2:20-cr-00295-MJH Document 6 Filed 09/29/20 Page 2 of 2

Zhelyazkov, MARTINS IGNATJEVS a/k/a Yordan Angelov Stoyanov, lalk/a Aleksander
Tihomirov, a/k/a Svetlin Iltyanov Asenov, ALEKSANDRE KOBIASHVILI -a/k/a Antonios
Nastas, a/k/a Ognyan Krasimirov Trifonov, DMITRIUS KUZMINOVS a/k/a Parush Gospodinov
Genchev, VALENTINS SEVECS a/k/a Marek Jaswilko, a/k/a Rafal Szczytko; DMITRIJ g
SLAPINS, ARMENS VECELS, ARTIOM CAPACLI, JON CEBANU, TOMASS
TRESCINKAS, SILVESTRS TAMENIEKS, RUSLANS SARAPOVS, ABDELHAK |
HAMDAOUI and PETAR ILIEV. | a

Bond shall be set by the United States Magistrate Judge.

1
!

 

 

(UNITED STATES MAGISTRATE JUDGE

cc: Charles A. Eberle, AUSA
